Case 1:17-cv-10432-DJC Document 61 Filed 12/17/18 Page 1 of 2



                       UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MASSACHUSETTS


AMANDA ARNOLD,
    Plaintiff,                                        Civil Action No.: 17-10432-DJC

VS.

THE WOODS HOLE, MARTHA’S
VINEYARD AND NANTUCKET
STEAMSHIP AUTHORITY,
     Defendant.



                DEFENDANT’S MOTION IN LIMINE TO PRECLUDE
                   EVIDENCE OF SUGGESTED JURY AWARD

        Now comes the defendant, Woods Hole, Martha’s Vineyard and Nantucket

Steamship Authority (hereinafter the “Steamship Authority”), in the above captioned civil

action, by and through its undersigned counsel, Clinton & Muzyka, P.C., and hereby

submits its its Motion In Limine to Preclude Evidence of Suggested Jury Award.

                                      BACKGROUND

       This is a pain and suffering personal injury case. The Plaintiff’s special damages

are limited to her claimed medical invoices, which approximate $10,000.00. The Plaintiff’s

injury was two [2] distal phalange finger fractures. There is no claim for lost earnings or

lost future earning capacity.

                                        ARGUMENT

       At trial, “lawyers cannot state in summation the number they think jurors should

award for pain and suffering.” Bielunas v. F/V MISTY DAWN, 621 F.3d 72, 78 (1st Cir.

2010) (citing Davis v. Browning-Ferris Indus., Inc., 898 F.2d 836, 837-38 (1st Cir. 1990)).

Accordingly, Plaintiff and Plaintiff’s counsel should be barred from suggesting any amount

of damages awarded to the Plaintiff for pain and suffering at trial.
Case 1:17-cv-10432-DJC Document 61 Filed 12/17/18 Page 2 of 2
                                                2


        WHEREFORE, Defendant respectfully moves that the Honorable Court to preclude

both Plaintiff and Plaintiff’s counsel from suggesting any amount of damages that should

be awarded in this civil action.



                                                        By its attorneys,
                                                        CLINTON & MUZYKA, P.C.

                                                        /s/ Olaf Aprans
                                                        ___________________________
                                                        Thomas J. Muzyka
                                                        BBO NO: 365540
                                                        Olaf Aprans
                                                        BBO NO: 670434
                                                        88 Black Falcon Avenue
                                                        Suite 200
                                                        Boston, MA 02210
                                                        (617) 723-9165
                                                        Fax#: (617) 720-3489
                                                        Email: oaprans@clinmuzyka.com




                                CERTIFICATE OF SERVICE

        Pursuant to Local Rule 5.2, I hereby certify that the above document filed through the
ECF system will be sent electronically to the registered participants as identified on the Notice
of Electronic Filing (NEF) and paper copies will be sent to those indicated as non registered
participants on December 17, 2018.


                                                        /s/ Olaf Aprans
                                                        _______________________
                                                        Olaf Aprans
